
	

114 HR 31 IH: Prevention of Executive Amnesty Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 31
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mrs. Roby introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of funds to implement the immigration policies set forth in the memoranda
			 issued by the Secretary of Homeland Security on November 20, 2014, or the
			 memoranda issued by the President on November 21, 2014, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Prevention of Executive Amnesty Act of 2015.
		2.Prohibition on use of fundsNone of the funds appropriated or otherwise made available, including any funds or fees collected
			 or otherwise made available for expenditure, by any Act, or otherwise
			 available to the Secretary of Homeland Security, for any fiscal year may
			 be used to implement, administer, carry out, or enforce the policies in
			 any of the following:
			(1)The memoranda issued by the Secretary of Homeland Security on November 20, 2014, on any of the
			 following subjects:
				(A)Southern border and approaches campaign.
				(B)Policies for the apprehension, detention, and removal of undocumented immigrants.
				(C)Secure Communities.
				(D)Personnel reform for Immigration and Customs Enforcement officers.
				(E)Exercising prosecutorial discretion with respect to individuals who came to the United States as
			 children and with respect to certain individuals who are the parents of
			 U.S. citizens or permanent residents.
				(F)Expansion of the Provisional Waiver Program.
				(G)Policies supporting U.S. high skilled businesses and workers.
				(H)Families of U.S. Armed Forces members and enlistees.
				(I)Directive to provide consistency regarding advanced parole.
				(J)Policies to promote and increase access to U.S. citizenship.
				(2)The memoranda issued by the President on November 21, 2014, on any of the following subjects:
				(A)Creating welcoming communities and fully integrating immigrants and refugees.
				(B)Modernizing and streamlining the U.S. immigrant visa system for the 21st century.
				(3)Any substantially similar memorandum issued after November 21, 2014.
			
